Citation Nr: 1643056	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral hand disability, including the finger joints.

7.  Entitlement to service connection for peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral ankle, knee, hip, shoulder, hand, and back disabilities, and "exposure to Agent Orange, DDT, silica, sand and lead paint."

In May 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development and characterized the claims at issue as one claim due to the allegations.  In its January 2016 remand to the AOJ, the Board recharacterized the issues as presently set forth on the title page.

A June 2016 rating decision granted service connection for arteriosclerotic heart and coronary artery disease, that was assigned an initial 60 percent rating, from March 14, 2016.  In June 2016, the Veteran's attorney stated that the "Veteran's heart condition should have an earlier effective date of May 1, 2010" (7/1/16 VBMS VA 9 Appeal to Board of Appeals).  Thus, the matter of an effective date earlier than March 14, 2016, for the grant of service connection and initial 60 percent rating for a heart disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
FINDINGS OF FACT

1.  The weight of the probative medical and other evidence of record is against a finding that the Veteran has a current ankle or foot disability.

2.  The weight of the probative medical and other evidence of record is against a finding that the Veteran has a bilateral knee disability due to a disease or injury in active service, including exposure to herbicides, DDT, silica, sand, and lead paint; nor was osteoarthritis of the knees manifest to a compensable degree within one year of discharge from active service.

3.  The weight of the probative medical and other evidence of record is against a finding that the Veteran has a current bilateral hip disability.

4.  The weight of the probative medical and other evidence of record is against a finding that a back disability is due to a disease or injury during active service including exposure to herbicides, DDT, silica, sand, and lead paint; nor was degenerative disc or joint disease of the back manifest to a compensable degree within one year of discharge from active service.

5.  The weight of the probative medical and other evidence of record is against a finding that the Veteran has a bilateral shoulder disability due to a disease or injury during active service, exposure to herbicides, DDT, silica, sand, and lead paint; nor was osteoarthritis of the shoulder diagnosed manifested to a compensable degree within one year of discharge from active service.

6.  The weight of the probative medical and other evidence of record is against a finding that a bilateral hand disability, including the finger joints, is due to a disease or injury during active service including exposure to herbicides, DDT, silica, sand, and lead paint.

7.  The weight of the probative evidence of record is against a finding that the Veteran has early onset peripheral neuropathy or that currently diagnosed idiopathic peripheral neuropathy of the lower extremities is due to a disease or injury during active service including exposure to herbicides, DDT, silica, sand, and lead paint; nor was idiopathic peripheral neuropathy of the lower extremities manifest to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1137, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1137, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for service connection for a bilateral hand disability, including the finger joints, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1115, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In letters dated in October 2009 and March 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment and personnel records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its April 2011 determination that the Veteran totally disabled since January 2011 due to carpal tunnel syndrome and back disabilities (2/17/16 VBMS Medical Treatment Records Furnished by SSA, p. 2).

VA medical opinions were obtained in January 2012 and June 2014, and the examination reports are of record.

The Board remanded the case in January 2016 to obtain a clarifying medical opinion regarding the Veteran's claims of service connection for back, ankle, and peripheral neuropathy disabilities, and records considered by the SSA.  There has been substantial compliance with this remand, as VA medical opinions were obtained in March 2016, and the Veteran's SSA records, and VA treatment records dated to March 2016, were also obtained.

The March 2016 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The March 2016 opinions cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

The Veteran contends that he was exposed to herbicides, DDT, silica, sand, and lead paint while serving as a munitions specialist in Korat, Thailand, from 1973 to 1974 (8/24/09 VBMS Informal Claims, p. 1; 1/28/10 VBMS VA 21-4138 Statement in Support of Claim, p. 3; 10/22/10 VBMS VA 9 Appeal to Board of Appeals; 12/22/15 VBMS Third Party Correspondence).  

His attorney has noted that the Veteran had regular contact with aircraft in his duties as munition specialist that would have required performing maintenance modification, destruction and demilitarization on ammunition and explosive components (12/22/15 VBMS Third Party Correspondence).  The Veteran recalled the daily spraying of DDT and Agent Orange so that trip wires near the perimeter of the base could be visible to the other American military personnel.  

Thus, the Veteran maintains that service connection is warranted for his claimed disabilities.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303 (b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service incurrence for certain diseases, including early onset peripheral neuropathy (but not osteoarthritis, carpal tunnel syndrome, degenerative joint disease, degenerative disc disease, scoliosis, spondylolisthesis, and impingement syndrome), will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307 (a)(6)(ii).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam, or other areas where Agent Orange is known to have been used, during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation.  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of neuropathy and orthopedic pathologies as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

The Veteran's service personnel records show he was a munitions specialist and was at Korat Air Force Base in Thailand between August 1973 and August 1974 (3/14/12 VBMS Military Personnel Record, p. 7).  In its June 2016 rating decision, the RO conceded that the Veteran may have been exposed to herbicides.  The Board agrees with this determination.

1. Ankle Disability

Service treatment records do not reflect complaints or diagnosis of, or treatment for, a foot or ankle disability.

Post service private medical records indicate that, in April 2010, the Veteran had osteoarthritis and, in February 2011, he had osteoarthritis in all his weight-bearing joints (2/17/16 VBMS Medical Treatment Records Furnished by SSA, pp. 65, 67).

A June 2014 VA Disability Benefits Questionnaire (DBQ) prepared by a nurse-practitioner, shows a history of ankle pain that started approximately five years earlier, left greater than right, with no particular injury or trauma.  The Veteran had no treatment for his ankle pain that affected his ability to walk.  The examiner noted ankle tenderness, limited range of motion, that the Veteran was obese and had non pitting edema in his ankles, and that he said that his ankles were swollen for the last several months.  X-rays of the left ankle revealed prominent calcaneal spurs.  The examiner opined that there was no medical literature to support a link between herbicide exposure and arthritis and no treatment for the ankles in service.

A March 2016 VA examination report, prepared by a physician-examiner, regarding the Veteran's back disorders indicates that the Veteran "states categorically that 'the heel is the only part of my foot that don't hurt.'"  The Veteran denied ever having calcaneal spurs.  When he first took initial steps in the morning, his heels did not hurt.  He further stated that, "as a matter of fact when I first walk in the morning I have to walk on my heels".  The examiner noted that there was no history of foot injury in the service treatment records.  

The Veteran gave a history of back pain that began in the "mid-eighties, I guess" as well as numbness in his feet and legs.  Prior to that time, he had no issues with his back, legs or feet "that I could detect."  He claimed the numbness at that time "was in my feet up to my hips the left one was more acute" and was intermittent.  He currently had "numbness and constant pain in my feet and my legs all the way up into my hips" (by hips he pointed to his greater trochanters).  The Veteran had constant "spiking pain in my feet that shoots all the way up into my legs".  

The examiner reiterated that the Veteran denied any calcaneal spurring and (had) no pain in his heels.  See March 2016 VA back disorders examination report, at page 8.

A March 2016 VA examination report regarding foot conditions prepared by the same physician-examiner indicates that the Veteran's feet were normal and there were no diagnoses rendered.  The Veteran had limited walking, standing and activity, owing to bilateral foot pain and numbness from probable peripheral neuropathy of unknown origin.  The examiner opined that it was less than 50 percent as likely as not that any diagnosed calcaneal spurs were incurred in or caused by the Veteran's service.  The current foot evaluation was objectively inconsistent with calcaneal spurs and the Veteran can indeed walk on his heels with assistance without pain (at least bear weight).  He also said that he had never had heel spurs.  The examiner ordered imaging studies to supplement (the report) but, even if present, the Veteran's heels were asymptomatic so, according to the examiner, the imaging finding was academic only in the absence of symptoms.

Clinical reports in the claims file have been reviewed but contain no complaints or treatment relevant to the feet.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The March 2016 VA opinion clearly supports a finding that the earlier reports of foot disability (calcaneal spurs and osteoarthritis) were incorrect.

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

The Veteran has cited the earlier assessments of foot pain as proof that he has a current disability.  However, these assessments were made in the face of negative testing and subsequent VA medical examiners have found no current foot disability.  An earlier assessment of calcaneal spurs has been outweighed by subsequent examination explaining that his complaints were not consistent with such diagnosis.  His foot pain has been attributed to idiopathic peripheral neuropathy, discussed infra.  As noted, the negative opinion is more probative than the Veteran's statements, because it is consistent with the testing and the most recent VA examiner provided extensive reasons for the opinion.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).

In this case, a diagnosis of an ankle disability is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of ankle disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

The preponderance of the credible medical and lay evidence of record is thus against a finding of current ankle or foot disability of orthopedic origin.  Thus, the claim must fail.   Moreover, even if current disability were found to be established, there is no continuity of symptomatology in this case.  Separation examination was normal and the Veteran's own reported history indicates a post-service onset of symptoms.  

2.  Bilateral Knee Disability

The record shows that the Veteran was diagnosed osteoarthritis of the bilateral knees.  See June 2014 VA DBQ for the knees.

Service connection for osteoarthritis of the knees, as due to exposure to herbicides, is not warranted on a presumptive basis.  Osteoarthritis is not among the diseases listed under 38 C.F.R. § 3.309 (e).  However, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records do not reflect complaints or diagnosis of, or treatment for, a knee disability.

Post service medical evidence includes a September 2009 private treatment record noting severe arthritis symptoms in the Veteran's knees (11/18/09 VBMS Medical Treatment Record Non Government Facility, p. 5).

A June 2014 VA DBQ for the knees includes a diagnosis of osteoarthritis.  The Veteran complained of knee pain that shot up from his feet.  The examiner opined that there was no medical literature to support a link between herbicide exposure and arthritis and noted no treatment for the knees in service.

The weight of the competent evidence is against a finding of a nexus between the current osteoarthritis and the Veteran's active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309 (a) (i.e., "arthritis"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements of symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Moreover, the Veteran is competent to describe his observable symptoms, such as knee pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent the Veteran is claiming that knee problems have persisted since service, this is inconsistent with his reports at the time of his separation, the normal examination at the time of separation from service, and the fact that osteoarthritis of the knees was first diagnosed in 2009, 33 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (an extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service).  Although it is likely his symptoms arose prior to the 2009 diagnosis, in light of the absence of complaints or objective abnormality upon discharge from service, the Board must find that any inferred statements of continuity of symptomatology are not credible here.

Based on the above, neither the documented treatment record or the Veteran's own statements support a finding of continuity of symptomatology.  Accordingly, an award of service connection is not warranted on this basis.

The June 2014 VA examiner provided a negative nexus opinion.  The March 2016 VA physician-examiner concluded that the Veteran's orthopedic disabilities were not due to herbicides or chemical exposures, as discussed infra. This determination was based in part on a medical literature review, as well as on the absence of in-service treatment.  There was no explicit consideration of the Veteran's lay reports, which potentially raises questions as to the sufficiency of the opinion.  However, in this case, the Board has found any inferred claims of continuity of symptomatology to be not credible and thus the examiner's failure to consider this is harmless error.  No other medical evidence of record refutes the examiner's findings.

There is no competent or credible medical evidence of record to support the Veteran's claim.  The weight of the probative medical and other evidence is thus against a finding that the Veteran has a bilateral knee disability, diagnosed as osteoarthritis, due to a disease or injury in active service, including exposure to herbicides, DDT, silica, sand, and lead paint.

3.  Bilateral Hip Disability

Service treatment records do not reflect complaints or diagnosis of, or treatment for, a hip disability.

Post service private medical evidence includes the September 2009 treatment record noting severe arthritis symptoms in the hips (11/18/09 VBMS Medical Treatment Record Non Government Facility, p. 5).

A June 2014 VA DBQ for the hip and thigh indicates no diagnosed disability.  The Veteran complained of pain when walking that shot up his feet and caused burning to his thigh.  He was unsure why his hip was tender.  The Veteran denied any injuries and said his "whole inside" felt sore.  The examiner noted that the Veteran was obese in daily life.  X-rays of the hips and pelvis taken at the time reflected no significant degenerative change in the hip joint.  The examiner further noted there were only subjective symptoms with a normal objective examination and no objective evidence of a chronic condition.

While earlier evidence suggested that the Veteran had current hip disability disease, the VA opinion is more probative because the examiner had the opportunity to review the entire record, including all diagnostic testing, including X-ray reports.  The examiner's opinion was more informed and she also provided more extensive reasoning for her conclusions.  The March 2016 examiner associated the Veteran's leg and hip pain with idiopathic peripheral neuropathy, discussed infra.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of a bilateral hip disability is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of hip disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

The weight of the probative medical and other evidence of record is against a finding that the Veteran has a bilateral hip disability due to a disease or injury in active service including exposure to herbicides and chemicals.

4.  Back Disability

The record shows that the Veteran has been diagnosed with degenerative disc disease, degenerative joint disease, spondylolisthesis, and scoliosis.  See March 2016 VA examination report.

Service connection for degenerative disc disease, degenerative joint disease, spondylolisthesis, and scoliosis, as due to exposure to herbicides is not warranted on a presumptive basis.  Degenerative disc disease, degenerative joint disease, spondylolisthesis, and scoliosis are not among the diseases listed under 38 C.F.R. § 3.309 (e).  

The Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a back disability.

Post service medical evidence includes a June 2014 VA DBQ for back disorders wherein the examiner diagnosed the Veteran with lumbar degenerative disc disease.  The Veteran gave a history of back pain that started in the mid-1980s and progressively worsened such that he quit his job.  X-rays showed multi-level degenerative changes and curvature of the lumbar spine.  The examiner opined that the disorder was less likely as not related to service because there was no medical literature to support a link between herbicide exposure and arthritis, and no documentation in the service treatment records of treatment for any back disorder.

The March 2016 VA physician-examiner diagnosed the Veteran with spondylolisthesis, degenerative disc disease, degenerative joint disease, and scoliosis.  The Veteran gave a history of having back pain that began in the "mid-eighties, I guess" as well as numbness in his feet and legs.  Prior to that time, he reported no issues with his back, legs or feet "that I could detect."  He currently had "numbness and constant pain in my feet and my legs all the way up into my hips" (by hips he pointed to his greater trochanters).  The Veteran had "spiking pain in my feet that shoots all the way up into my legs".  He had back pain accompanying this that he described as "very mild from time to time; it's not terrible".  His back pain was a "constant thing" along with his limb pain and numbness. 

The examiner noted that there were no records regarding the back in the service treatment records.  In fact the Veteran stated that there was no history of back injury when in the service; "It's not bones, it's muscles and nerves."

The examiner commented that the Veteran had little back pain.  His issues were peripheral in nature and involve decreased sensation, vibration, and some position sense in both lower extremities from L2-S1.

In the examiner's opinion, it was less than 50 percent as likely as not that the Veteran's L2/3 spondylolisthesis, degenerative disc disease, degenerative joint disease, and scoliosis, were caused by or incurred in service.  The examiner  commented that it was less likely as not that any of the noted orthopedic diagnosed conditions currently evaluated were related to any in-service exposures to include herbicide, DDT, silica, sand and lead paint.  The examiner reasoned that they were either degenerative or congenital conditions and, in the absence of any injury, they were certainly not traumatic.  The examiner noted that the Veteran's October 1975 separation examination report did not list any back issues and his "back problems" did not occur until the mid-1980s, almost a decade following discharge from active service, raising significant proximity issues.

Degenerative joint disease (arthritis) is among the listed chronic diseases and a continuity of symptomatology could establish a link between them and service.  See Walker v. Shinseki, 708 F.3d at 1331 (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).  However, here, degenerative joint disease of the back was first shown in 2016, 40 years after discharge from active service.  Maxson.  Moreover, the Veteran's own statements do not reflect continuity of symptomatology back to service.  Indeed, separation examination yielded no pertinent complaints, and upon VA examination in March 2016 he identified a post-service onset of symptomatology, specifically in the mid-80s, a decade following discharge.  

Spondylolisthesis, degenerative disc disease, and scoliosis are not among the listed chronic diseases, and a continuity of symptomatology alone could not establish a link between them and service.  In this case, the first documented evidence of spondylolisthesis and scoliosis is from 2014, 38 years after the Veteran's discharge.  

Absent a continuity of symptoms, the Veteran would not be competent to say that degenerative joint disease, first demonstrated decades after service was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2).

The March 2016 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.

In March 2016, the examiner provided a well-reasoned opinion that degenerative disc disease, degenerative joint disease, spondylolisthesis, and scoliosis, were not caused by, or a result of, military service or a disease related to exposure to herbicide (as further discussed infra).  

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no competent and credible lay or medical opinion or evidence to refute the March 2016 VA examiner's opinion.  

The preponderance of the evidence is thus against a finding that a back disability, diagnosed as degenerative disc disease, degenerative joint disease, spondylolisthesis, and scoliosis, is related to active service, including exposure to herbicides and chemicals.

5.  Bilateral Shoulder Disability

The record shows that the Veteran was diagnosed bilateral impingement syndrome of the shoulders (in 2012) and acromioclavicular joint osteoarthritis (in 2014).  See January 2012 VA shoulder examination report and June 2014 VA DBQ for the shoulder and arm.

Service connection for osteoarthritis and bilateral impingement syndrome of the shoulders, as due to exposure to herbicides, is not warranted on a presumptive basis.  Osteoarthritis and impingement syndrome is not among the diseases listed under 38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection is not warranted.

The Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records reflect that, in February 1974, the Veteran was seen for a shoulder injury (which shoulder was not indicated) that occurred with a lift two weeks earlier (9/22/14 VBMS STR Medical, p,. 2).  He had full range of motion at that time, with tenderness over the pectoralis and deltoid musculature, and was diagnosed with a muscular strain.  Treatment included heat and aspirin.  When examined for separation in October 1975, he denied having a painful shoulder, his upper extremities were normal, and a shoulder disorder was not noted.  Id. at 5, 48.

Post service medical evidence includes a January 2012 VA examination report that shows a diagnosis of bilateral impingement syndrome of the Veteran's shoulders.  The Veteran gave a history of onset of bilateral shoulder pain around 1984.  It began in association with burning paresthesias of his lower and upper extremities.  He believed all were related to each other and to chemical exposures while he was stationed in Thailand and on temporary duty (TDY) in Vietnam.  The Veteran currently had shoulder pain with abduction and forward flexion.

The Veteran did not recall his injury in service for which he sought treatment in February 1974 and did not believe it was the cause of his current bilateral shoulder pain.  He also did not recall which shoulder hurt at the time of his 1974 medical visit while in Thailand.

The examiner opined that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by an in-service event, illness, or injury.  The examiner reasoned that the Veteran had the single medical visit with regard to a unilateral shoulder injury in 1974.  The Veteran remained on active duty another year and a half, and had no further complaints with regard to the shoulder injury.  His separation physical indicates no chronic or recurrent shoulder condition.

The examiner observed that the Veteran reported that his current shoulder pain began about 1984, some nine years after discharge from service, and no further injuries were noted.  The Veteran associated his current shoulder pain with his bilateral upper and lower extremity neuropathy, and believed it, along with multiple other joint pains, were related to chemical exposures while serving in Southeast Asia.   

According to the VA examiner, the Veteran was a heavy equipment operator and mechanic, both of which were heavy labor, and both of which can lead to multiple shoulder injuries.  The VA examiner opined that it was more likely as not that the Veteran's current shoulder condition, that began nine years after discharge from service, was related to his civilian occupation since discharge from service.  

Regarding the contention that the Veteran's February 1974 shoulder injury was the same injury that caused his current bilateral shoulder condition, the examiner opined that the Veteran's current bilateral shoulder condition was less likely as not caused by, related to, or the result of his shoulder injury while in active military service.

A June 2014 VA DBQ for the shoulder and arm includes a diagnosis of acromioclavicular joint osteoarthritis.  The Veteran complained of numbness and tenderness and gave a history of not working since 2009 when he lost his grip and fell due to arm numbness.  X-rays showed findings consistent with degenerative change in the left shoulder, and findings suggesting degenerative change in the right shoulder.  The examiner opined that there was no medical literature to support a link between Agent Orange exposure and arthritis.  The Veteran's shoulder strain in service was acute, only, with no continuity or consistency of care for any shoulder condition.

Osteoarthritis is among the listed chronic diseases and a continuity of symptomatology could establish a link between them and service.  See Walker v. Shinseki, 708 F.3d at 1331.  However, here, osteoarthritis of the shoulders was first shown in 2014, 38 years after discharge from active service.  Maxson.  Moreover, the Veteran's own statements do not reflect continuity of symptomatology back to service.  Indeed, separation examination yielded no pertinent complaints, and upon VA examination in January 2012 he identified a post-service onset of symptomatology, specifically in 1984, almost decade following discharge.  He further had no recollection of having injured either shoulder in service.

Bilateral impingement syndrome is not among the listed chronic diseases, and a continuity of symptomatology could not establish a link between it and service, as the first documented evidence of impingement syndrome is from 2012, 36 years after the Veteran's discharge.  Id.  Absent a continuity of symptoms, the Veteran would not be competent to say that osteoarthritis, first demonstrated decades after service, was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2) 

The January 2012 VA examiner provided a well-reasoned opinion on the question of a nexus to service, finding that bilateral impingement syndrome was not caused by, or a result of, military service or a disease related to exposure to herbicide and chemicals (as further discussed infra), and was more likely as not related to the Veteran's civilian occupation since discharge from service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  

In June 2014, the examiner also found that acromioclavicular osteoarthritis was not caused by a disease or injury in active service including exposure to herbicides and chemicals.  

There is no competent and credible lay or medical opinion or evidence to refute the January 2012 and June 2014 VA examiners' opinion.  Moreover, such opinions are deemed highly probative as they included a clear rationale and were offered following examination of the Veteran.  Moreover, to the extent the 2014 examiner relied on an absence of continuity of care, the Board acknowledges that it is manifestations, not treatment, that should be the focus of inquiry.  In other words, even in the absence of documented treatment, the examiner must still consider lay evidence of continuity of symptomatology.  Here, however, the Veteran has not expressed such continuity; rather he identified a post-service onset of symptoms in 1984.  Accordingly, the examiner's opinions are consistent with the record and contain no material deficiencies.

The preponderance of the probative evidence is thus against a finding that a bilateral shoulder disability, diagnosed as impingement syndrome and acromioclavicular osteoarthritis, is related to active service, including exposure to herbicides and chemicals.

6.  Bilateral Hand Disability, Including the Finger Joints

The record shows that the Veteran was diagnosed with bilateral carpal tunnel syndrome in 2011 (3/30/16 VBMS Other Output/Reports, pps. 260-265; March 2016 VA peripheral neuropathy examination report).

Service connection for carpal tunnel syndrome as due to exposure to herbicides is not warranted on a presumptive basis.  Carpal tunnel syndrome is not among the diseases listed under 38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection is not warranted.

The Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, carpal tunnel syndrome or any other hand disability.

Post service VA medical records include complaints of upper and lower extremity numbness in February 2011, when test results showed that the Veteran had bilateral carpal tunnel syndrome (3/30/16 VBMS Other Output/Reports, pp. 257-265).

A June 2014 VA DBQ of the hands and fingers includes the Veteran's history that, 5 years earlier, he noticed that he started to constantly drop things.  He had to focus to keep from dropping them.  Both hands and arms were affected, and "go to sleep on him."  He did not have much pain but had numbness and was unable to use his hands and arms.  The Veteran currently complained of numbness and tingling and had no feeling in his hands and arms.  The examiner noted no objective medical evidence of hand or finger diagnoses.  The examiner opined that there was no medical evidence to support a link between herbicide exposure and arthritis, and no objective evidence of a hand or finger disorder.

The March 2016 VA peripheral neuropathy examination report indicates that carpal tunnel syndrome was diagnosed in 2011.  The Veteran complained of the onset of upper and lower extremity pain in the 1980s that progressed in severity over time.  The physician-examiner commented that the Veteran's service treatment records were negative for a neurological disorder and he reported the onset of symptoms in the 1980s.  There were no records from discharge to a year after to confirm earlier onset.  Results of a February 2011 electromyography (EMG) included carpal tunnel syndrome.

According to the examiner, no causal association between Agent Orange exposure and carpal tunnel syndrome has been identified in available medical literature.  This Veteran's history of slowly progressive symptoms, despite the absence of ongoing exposure to Agent Orange (or DDT, silica sand and/or lead paint) did not support the contention that his neuropathy was an effect of Agent Orange or other service-related toxic exposures.  Furthermore, his onset of symptoms (in the 1980s) exceeded the one year time frame that would support a diagnosis of early onset peripheral neuropathy.  Based on the available evidence, then, the Veteran's chronic bilateral carpal tunnel syndrome (median neuropathy) was less likely than not to have been related to his exposure to Agent Orange during service 

The weight of the competent evidence is against a finding of a nexus between the current carpal tunnel syndrome (median neuropathy) and the Veteran's active service.  As the disorder in question could be considered a chronic disease under 38 C.F.R. § 3.309 (a) (i.e., "organic disease of the nervous system"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. at 1336. 

Moreover, the Veteran is competent to describe his observable symptoms, such as hand numbness.  Barr v. Nicholson, 21 Vet. App. at 303.

To the extent the Veteran is claiming that hand problems have persisted since service, this is inconsistent with his reports at the time of his separation from service and the normal examination at the time of separation from service.  Further, carpal tunnel syndrome was first diagnosed in 2011, nearly 35 years after discharge.  Maxson.  Finally, and most significantly, his report to the examiner in March 2016 indicated an onset of symptoms in the 1980s, which post-dates his period of active service.  Thus, in this case continuity of symptomatology is not established either by the documented treatment history or by the Veteran's lay statements.

Moreover, the medical evidence in this case is against a nexus to service.  See March 2016 VA examination.  Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no competent and credible lay or medical opinion or evidence to refute the March 2016 VA examiner's opinion.  

The preponderance of the evidence of record is thus against a finding that a hand and finger disability, diagnosed as carpal tunnel syndrome, is related to active service, including exposure to herbicides and chemicals.


All Orthopedic Disabilities

The Board observes that the March 2016 physician-examiner who performed the examination of the Veteran's feet, opined that it was less than 50 percent as likely as so that any of the Veteran's noted orthopedic conditions were related to any in-service exposures to include herbicides, DDT, silica sand, and lead paint.  The examiner reasoned that the diagnosed orthopedic disabilities were either degenerative or congenital in etiology.  Furthermore, there was a significant lapse in time between the onset of the Veteran's symptoms and the alleged exposures.  As well, the examiner was not familiar with any orthopedic literature relating these degenerative conditions of life (in the absence of trauma) to any such exposure.

Here, the examiner speculated that the Veteran's orthopedic disabilities were degenerative or congenital in etiology.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the absence of treatment for pertinent disability in service, and the lack of any reported injury that could be remotely construed as a superimposed injury on a congenital disability, and the Veteran's reported onset of back, knee, shoulder, hip, ankle, and hand symptoms long after discharge, relating his hip, ankle, knee, hand, back, and shoulder disabilities would be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.

Thus, the examiner's opinion does not support the Veteran's service connection claims regarding his orthopedic disabilities.

7.  Peripheral Neuropathy

The Veteran has not asserted, and the record does not demonstrate, that he had early onset peripheral neuropathy within one year of exposure to the herbicides while on active duty.  38 C.F.R. § 3.307 (a)(6)(ii).  In fact, service treatment records do not reflect complaints or treatment referable to peripheral neuropathy of the upper or lower extremities at all.

Rather, the Veteran asserts that he developed lower extremity numbness and pain in the mid-1980s.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a neurologic disability.

Post service medical evidence includes records considered by the SSA in conjunction with the Veteran's 2011 disability claim wherein he reported having peripheral neuropathy from Agent Orange (2/17/16 VBMS Medical Treatment Records Furnished by SSA, p. 26).

A May 2013 VA outpatient record includes a past medical history of idiopathic peripheral neuropathy (6/24/13 VBMS Medical Treatment Record Government Facility, p. 31).  After examination, idiopathic peripheral neuropathy was described as an established problem. 

A June 2014 DBQ for peripheral neuropathy includes the Veteran's history of peripheral neuropathy for over 5 years.  In August 2009, he fell off a forklift because of arm numbness.  The examiner observed that idiopathic peripheral neuropathy was noted in the VA treatment records with a questionable date of onset and continuity of chronicity from service as designated for VA presumptive (disorders).  The examiner then opined that the onset of the condition was during service, documented in the service treatment records.  She said there was evidence of current, chronic, and continuous treatment and care, and that a nexus was established.

According to the March 2016 VA examination report, idiopathic peripheral neuropathy was diagnosed in 2009.  The Veteran gave a history of constant pain to his toes and feet that shot up into his anterior and lateral thighs.  He reported the onset of the pain to his upper and lower extremities in the 1980s that progressed in severity.  The physician-examiner reviewed the Veteran's service treatment records and commented that his own report of symptom onset was documented as dating back to the 1980s- with no records from the time of discharge from service to a year afterwards are available to confirm earlier onset.

The examiner reported that the Veteran's lower extremity examination was consistent with a peripheral neuropathy that was recognized as a potential outcome for herbicide exposure.  Presumptive service connection for early onset peripheral neuropathy as a result of herbicide exposure, however, required that symptoms develop within a year of the exposure and resolve within two years of onset.  This Veteran's history of slowly progressive symptoms despite the absence of ongoing exposure to Agent Orange (or DDT, silica sand and/or lead paint) did not support the contention that his neuropathy was an effect of Agent Orange or other service-related toxic exposures.  Furthermore, his onset of symptoms (1980s) exceeded the one year time frame that would support a diagnosis of early onset peripheral neuropathy. According to the physician-examiner, based on the available evidence, this Veteran's chronic idiopathic peripheral neuropathy was less likely than not to have been related to his exposure to Agent Orange during service.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. at 1336. 

Moreover, the Veteran is competent to describe his observable symptoms, such as numbness.  Barr v. Nicholson, 21 Vet. App. at 303.

To the extent the Veteran is claiming that numbness problems have persisted since service, this is inconsistent with his reports at the time of his separation from service, and the normal examination at the time of separation from service.  Here, idiopathic peripheral neuropathy was first diagnosed in approximately 2009, nearly 33 years after discharge.  Maxson.  Moreover, the Veteran denied relevant symptomatology on discharge from service and has reported a post-service date for the onset of his symptoms.  Thus, neither the documented treatment or the lay evidence demonstrates continuity of symptomatology in this case.

Moreover, the weight of the medical evidence is against a finding of a nexus between the current idiopathic peripheral neuropathy and the Veteran's active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309 (a) (i.e., "organic disease of the nervous system"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology

The June 2014 examiner appeared to provide an opinion that linked peripheral neuropathy to service, but her opinion is in direct contradiction to her reported medical findings in the DBQ and, thus, the Board accords this opinion less probative weight.  The examiner noted the questionable date of onset of peripheral neuropathy and that there was no continuity or chronicity from service, but then stated that the onset of the condition was during service, documented in the service treatment records, with current, chronic, and continuous care.  The Board cannot rely on this opinion.  

Since the 2016 VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The examiner did not specifically state that peripheral neuropathy was not due to a disease or injury in active service, other than due to exposure to Agent Orange.  Nevertheless, the examiner noted the Veteran's self-reported onset of symptoms in the mid-1980s, the absence of pertinent treatment records between discharge and the onset of symptoms, and that the Veteran had idiopathic peripheral neuropathy.  Idiopathic, by definition, means of "unknown cause".  See Dorland's Illustrated Medical Dictionary, 30th ed., 2003, p. 905.

There is no competent and credible medical or lay evidence of record to support the Veteran's contentions.

The preponderance of the probative evidence is thus against a finding that idiopathic peripheral neuropathy is related to active service.

All Disabilities

The Veteran is competent to testify as to handling barrels of chemicals, or otherwise having been exposed to DDT, silica, sand, and lead paint, while on active duty.  However, he has not demonstrated that he is competent to identify such chemicals for which presumptions of service connection may apply.  38 C.F.R. § 3.307.  In other words, he is competent to say that he saw or touch what he thought were chemicals, but he is not competent to say that he was actually exposed to the chemicals, or that they were present in during his active duty assignments.  The Veteran has submitted no documentation to corroborate his factual assertions as to exposure to DDT, silica, sand, and lead paint. 

The Veteran's opinions on scientific matters cannot constitute competent evidence as to the Veteran's exposure to DDD, silica, sand, and lead paint.  See e.g., Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014) (to the effect that the competency of lay testimony depends on the nature of the condition).

The Board notes that an April 2011 record indicates that the SSA found the Veteran suffering from carpal tunnel syndrome and back disorders, and held him to be totally disabled since January 2011 (2/17/16 VBMS Medical Treatment Records Furnished by SSA, p. 2).  While the Board recognizes the disabling nature of the Veteran's carpal tunnel and back disabilities, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed carpal tunnel and back disorders.

In sum, a clear preponderance of the evidence of record is against the claims for service connection for ankle, back, bilateral knee, shoulder, hand, and hip, disabilities, and peripheral neuropathy, including as due to exposure to herbicides, DDT, silica, sand, and lead paint. Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER


Service connection for an ankle disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a back disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral hand disability, including the finger joints, is denied.

Service connection for peripheral neuropathy is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


